Title: From Thomas Jefferson to Albert Gallatin, 9 December 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Dec. 9. 07.
                        
                        Th:J. returns the inclosed papers to mr Gallatin. he had put Barnwell’s letter into his hands merely to see
                            if the case called for any thing, and not with a view to any innovation. he supposes Barnwell, tho’ a good man, to be a
                            little querulous in his disposition. affectte. salutns
                    